ORDER
The court considers whether this appeal should be transferred to the United States Court of Appeals for the Eleventh Circuit.
Cynthia J. Clay appeals from a decision of the United States District Court for the Southern District of Florida in a copyright infringement case. Based on our review of the papers transmitted by the district court, it appears that Clay intended to appeal to the United States Court of Appeals for the Eleventh Circuit. It also does not appear that the district court’s jurisdiction arose in whole or in part under the patent laws, and thus appears to fall outside of this court’s limited jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
It Is Ordered That:
Absent objection received within 21 days of the date of filing of this order, this appeal shall be transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.